LED
ASEEIV!LLB m
APR 2 2 2019
lN THE UNITED STATES DISTRICT COURT conn
FOR THE WESTERN DISTRICT OF NORTH CA_ROLINA ui'xsi:g§g{§-rc§lc[ DF NC
ASIIEVILLE DIVISION v

DOCKET NO. l:lSCRl44

UNITED STATES OF Al\/.[ERICA )
) CONSENT ORDER AND

V. ) JUDGMENT OF FORFEITURE
)

JOHN TAYLOR WHEATLY )

WHEREAS, the defendant, JOHN TAYLOR WHEATLY, has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. l l to one or more criminal offenses under
vvhich forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853 (p) and Fed. R. Crim. P; 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(0), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant Waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

WHEREAS, the defendant herein Waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32. 2(b)(l) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to Which the
defendant has pleaded guilty;

 

WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. lf the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

_ WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005); -

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

One Sig Sauer, model P229, .40 caliber pistol, serial number AD31189

One Remington 1100 12 gauge shotgun, serial number R184193V

One Marlin 30/30 rifle, serial number R10083

One Winchester, model 70, 7mm rifle, serial number G1101712

0 One Remington, model 700BDL, .243 caliber rifle, serial number
A6751739

o One Henry Lever Action .22 .22 caliber rifle, serial number 834665H

o One CBC Mossberg, model 715T, .22 caliber rifle, serial number
EMF3791348

o One Norinco SKS rifle 7.62x39 caliber rifle, serial number 9239113

0 One Remington, model 597, .22 caliber rifle, serial number 2777502

One Smith & Wesson .22 caliber revolver, serial number 10741

Approximately 441 rounds of .22 caliber ammunition

Approximately 9 rounds of .38 Special ammunition

Approximately 208 rounds of .40 caliber Smith & Wesson ammunition

0 Approximately 39 rounds of 12 gauge shotgun ammunition

o Approximately 75 rounds of 9mm ammunition

0 Approximately 19 rounds of 7mm Remington Magnum ammunition

Approximately 10 rounds of 410 gauge shotgun ammunition

Approximately 100 rounds of 7 .62x39 ammunition

Approximately 25 rounds of .380 caliber auto ammunition; and

Approximately 48 rounds of Winchester 30-30 ammunition.

2

The United States Marshal and/or other property custodian for the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property. b

If and to the extent required by Fed. R. Crim. P.` 32.2(b)(6), 21 U.S.C. §
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture

As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and Waives any and all right to further notice of such process or
such destruction. _

Any person, other than the defendant, asserting any legal interest in the
property may,- within thirty days of the publication of notice or the receipt of notice,
whichever is carlier, petition°the court for a hearing to adjudicate the validity of the
alleged interest

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents'and to issue subpoenas, pursuant to'Fed. R.
Civ. P. 45.

Following the Court's disposition of all timely petitions filed, a final order of
forfeiture.shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). lf no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(0)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be final as`to defendant upon filing.

 

SO AGREED:

%N

MNATHAN D LETzRING

Assistant United States Attorney

QU€ ;;¢VQ
JOHN TAYLOR WHEATLY
Defendant

%/%Ma nw

ALBERT M MESSER

Attorney for Defendant ` 551
Signed: MJ} , 2019

w. CARLEToN ME ALF
United States Magi ate Judge
Western District o orth Carolina

 

